EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Wilson on 7/1/2022.

Claim 1. (Examiner amendment) A method of network deployment, the method comprising:
 at a cloud server, determining a planned network design for a network to be deployed at a customer site;
 at the cloud server, receiving network device information and location information of a network device after the network device is deployed at the customer site; 
 at an installer device, receiving an installation job for deploying a network at a customer site; at the installer device, scanning a code of a network device at the customer site to obtain network device information; and
 at the cloud server, automatically performing network deployment deviation detection, which includes network deployment location deviation detection and, network deployment topology deviation detection, network deployment addition or omission deviation detection, and network deployment hardware deviation detection, for the network device based on the planned network design and the network device information and the location information of the network device; and
 from the cloud server, reporting a network deployment location deviation, a network deployment topology deviation, a network deployment addition or
omission deviation, or a network deployment hardware deviation to an operator when the network deployment location deviation, the network deployment topology deviation,
the network deployment addition or omission deviation, or the network deployment hardware deviation is detected at the cloud server.
 
 Claim 12. (Examiner amendment) A method of network deployment, the method comprising:
 at an installer device, receiving an installation job for deploying a network at a customer site; at the installer device, scanning a code of a network device at the customer site to obtain network device information; and
 at a cloud server, determining a planned network design for a network to be deployed at a customer site;
 at the cloud server, receiving network device information and location information of a network device after the network device is deployed at the customer site; and
 from the installer device, sending the network device information and location information of the network device at the customer site to a cloud server for automatic network deployment deviation detection, which includes network deployment location deviation detection and, network deployment topology deviation detection, network deployment addition or omission deviation detection, and network deployment hardware deviation detection.
 from the cloud server, reporting a network deployment location deviation, a network deployment topology deviation, a network deployment addition or omission deviation, 
or a network deployment hardware deviation to an operator when the network deployment location deviation, the network deployment topology deviation, 
the network deployment addition or omission deviation, or the network deployment hardware deviation is detected at the cloud server.
 
Claim 21. (Examiner amendment) A method of network deployment, the method comprising:
 at a cloud server, determining a planned network design for a network to be deployed at a customer site;
 at the cloud server, receiving network device information and location information of a network device after the network device is deployed at the customer site;
 at an installer device, receiving an installation job for deploying a network at a customer site;
 at the installer device, scanning a code of a network device at the customer site to obtain network device information; and
 at the cloud server, automatically performing network deployment deviation detection, which includes network deployment location deviation detection,
network deployment topology deviation detection, network deployment addition or omission deviation detection, and network deployment hardware deviation detection,
for the network device based on the planned network design and the network device information and the location information of the network device; and
 from the cloud server, reporting a network deployment location deviation, a network deployment topology deviation, a network deployment addition or omission deviation, 
or a network deployment hardware deviation to an operator when the network deployment location deviation, the network deployment topology deviation, 
the network deployment addition or omission deviation, or the network deployment hardware deviation is detected at the cloud server.
 
REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1-18 and 21 are allowed over the prior art of record, Singh et al. (Pub No: US 2017/0318053 A1) and Zhao et al. (Pub No: US 2020/0322809 A1).
The prior art of record does not disclose limitations of “from the cloud server, reporting a network deployment location deviation, a network deployment topology deviation, a network deployment addition or omission deviation, or a network deployment hardware deviation to an operator when the network deployment location deviation, the network deployment topology deviation, the network deployment addition or omission deviation, or the network deployment hardware deviation is detected at the cloud server. ” as recited in Applicant's claims 1, 12 and 21.

Claims 1-18 and 21 of the instant application are allowed over said prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on MONDAY-FRIDAY.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455